Exhibit 99.1 Contact: Heather Pribyl, Investors (952) 253-0731 Heather Leiferman, Media (952) 278-9553 BUFFALO WILD WINGS ® ELECTS CINDY L. DAVIS TO EXPANDED BOARD OF DIRECTORS MINNEAPOLIS, Nov. 26, 2014 – Buffalo Wild Wings, Inc. (NASDAQ: BWLD) is pleased to announce that it has named Cindy L. Davis to the company’s board of directors. This appointment expands the board to eight members. “We are delighted to have someone with Cindy’s broad consumer and sports experience join the Buffalo Wild Wings board,” said James M. Damian, board chairman. “Her background leading Nike’s global golf business as well as her knowledge of, and expertise in the sports industry give her a perspective that aligns well with Buffalo Wild Wings’ focus on providing our Guests with the ultimate social experience for sports fans.” Most recently, Davis was Vice President of Nike Inc. and President of Nike Golf from 2008 to 2014. In her role with Nike, she led the $800 million global golf business, where she had responsibility for the P&L, product development, marketing, sports marketing, sales, operations, finance, legal, and human resources. Davis drove innovation, profitable growth, and a team of athletes headlined by two iconic golf athletes, Tiger Woods and Rory McIlroy. As a result of her efforts, in 2013, she was recognized as one of Sports Illustrated’s “50 Most Powerful People in Sports.” Davis,52, is a former 10-year executive with Nike. Prior to joining Nike in 2005, Davis was Senior Vice President of Golf Sponsorships, Sports Marketing and New Media for The Golf Channel. Prior to that, she was President and CEO of the Arnold Palmer Golf Company, a product manufacturing company. Davis also served as the Vice President of The Ladies Professional Golf Association (LPGA). “I’m thrilled to join one of the fastest growing and popular casual dining restaurants in the industry. Buffalo Wild Wings' commitment to innovation and providing an engaging Guest experience has made it a recognized leader with a reputation for offering great wings and sports in a fun, dynamic environment,” commented Davis. “I’m looking forward to working with the team and building upon that success in the future." A native of the Washington D.C. area, Davis is a former chairman of the National Golf Foundation (NGF) and has served on the Golf 20/20 Executive Committee . She graduated from Furman University with a B.A. in economics and received her M.B.A. with a concentration in marketing and finance from the University of Maryland. While captain of the Furman University women’s golf team, Davis earned NCAA Division I First Team All-America honors, and is a two-time champion of the Maryland Women’s State Amateur. Davis has been a member of the Board of Directors for Kennametal Inc. since December 2012, where she serves on the Audit and Governance/Nominating Committees. -More- About the Company Buffalo Wild Wings, Inc., founded in 1982 and headquartered in Minneapolis, is a growing owner, operator and franchisor of Buffalo Wild Wings® restaurants featuring a variety of boldly-flavored, made-to-order menu items including its namesake Buffalo, New York-style chicken wings. The Buffalo Wild Wings menu specializes in 21 mouth-watering signature sauces and seasonings with flavor sensations ranging from Sweet BBQ™ to Blazin'®. Guests enjoy a welcoming neighborhood atmosphere that includes an extensive multi-media system for watching their favorite sporting events. Buffalo Wild Wings is the recipient of hundreds of "Best Wings" and "Best Sports Bar" awards from across the country. There are currently more than 1,045 Buffalo Wild Wings locations in the United States, Canada, and Mexico. To stay up-to-date on all the latest events and offers for sports fans and wing lovers, like Buffalo Wild Wings on Facebook, follow @BWWings on Twitter and visit www.BuffaloWildWings.com . Forward-looking Statements Various remarks we make about future expectations, plans, and prospects for the company constitute forward
